Citation Nr: 0817733	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1983 to 
July 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2005 claims were received from the veteran for 
vocational rehabilitation and increased ratings for Crohn's 
disease and chronic fatigue syndrome.  The Board continues to 
refer these matters to the RO for appropriate action.  

In September 2007 the Board remanded the issue for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007 the Board remanded this issue to determine 
whether it was at least as likely as not that the veteran's 
low back disorder was caused or aggravated by his service-
connected Crohn's disease.  On VA examination in January 
2008, the examiner concluded that it is less likely than not 
that the veteran's current low back disorder is related to 
the service-connected Crohn's Disease and it is more likely 
than not that it is related to chronic degenerative changes 
associated with aging.  The veteran was born in August 1960 
and thus a more detailed rationale is necessary to support 
the opinion that the veteran's low back disorder is due to 
age.  

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion from the 
VA examiner who conducted the January 2008 
examination as to why the veteran's low 
back disorder is attributable to the aging 
process.  The examiner should set forth 
the findings which support his conclusion 
as to the etiology of the veteran's back 
problem and the effect, if any, of his 
Crohn's Disease on his back disability.  

2.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

